DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 7 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to because: 
Fig. 1 should have a legend indicating what the different plotted curves represent.  such as (service life vs operating hours & damage reserve vs operating hours).
Fig. 1 should have axes labeled like: service life (L/years) vs operating hours (T/hours).
Fig. 3 should have axes labeled like: stress (S/MPa) vs Life(L/cycles). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The disclosure is objected to because of the following informalities: 
p. 2 3rd to last full paragraph line 2-3: "an impulse hammer, which has a force sensor for recording a signal and determines the sensors" is unclear as to what about the sensors that the impulse hammer determines.  Perhaps what is meant is that the impulse hammer is used to determine the sensor's response to vibrations.
p. 2 2nd to last full paragraph line 2-3: "vibration exciter that has a force sensor to pick up a signal and the sensors" is unclear as to what the exciter is picking up about the sensors.  Perhaps what is meant is that the sensors pick up the exciter and that the sensor's response to vibrations can thereby be determined.  
p. 8 line 8: “When the total damage reaches D one, 100% damage is reached.” Should be “When the total damage reaches D = one, 100% damage is reached.”
p. 9 3rd to last full paragraph line 3: “a1*(C/P)^3*10^6/60/n” should probably be written as                                 
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ×
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            
                                                
                                                    6
                                                    ×
                                                    n
                                                
                                                
                                                    60
                                                
                                            
                                        
                                    
                                
                            .  
Appropriate correction is required.  

Claim Objections
Claim 1, 6, & 21 objected to because of the following informalities:  
claim 1: "Method for monitoring the service life of an installed rolling bearing" should be "
claim 6: "...the impulse hammer using Fast Fourier Transformation." should be "...the impulse hammer using the Fast Fourier Transformation."
claim 21: "Device for monitoring ..." should be "A device for monitoring...".  
Appropriate correction is required.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“step of… calculating a remaining service life includes…” in claim 1
“step of determining the transfer function…” in claim 4 & 5
“step of carrying out a calibration for static loads and the dynamic loads…”  in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim(s) 1-2, 4-11, & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysen US 6526829 B1 (Lysen '6829) in view of Lysen US 6553837 B1 (Lysen '3837). 
 

Regarding claim 1,  Lysen '6829 teaches method for monitoring the service life of an installed rolling bearing, the method including the steps of: recording measurements in a region around the bearing using at least two sensors (Fig. 8 two sensors - 206 and 208, column 17 lines 49-51: two sensors near the bearing).  
Lysen ‘6829 does not explicitly teach and calculating a remaining service life includes determining at least one transfer function determining, using the at least one transfer function and the recorded measurements of the at least two sensors, at least dynamic loads on the rolling bearing.  
Lysen ‘3837 does teach and calculating a remaining service life includes determining at least one transfer function (Column 5 lines 27-29: a transfer function is used to determine the damage to the bearings, Column 9 lines 34-45: it is possible to extrapolate a bearing failure time (i.e. a remaining service life)) determining, using the at least one transfer function and the recorded measurements of the at least two sensors, at least dynamic loads on the rolling bearing (column 4 lines 7-13: uses a transfer function which shows a relation between the vibration and the loads on the bearings) 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Lysen ‘6829 with the teachings of Lysen ‘3837.  One would have added to the measurement of vibrations near the bearings of Lysen ‘6829 the transfer function and dynamic load determination of Lysen ‘3837.  The motivation would have been that since the loads (largely due to vibration) do damage to the bearings there would be an expectation of a relation between the vibrations and the remaining service life of the bearings.  

Regarding claim 2,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 1.  
Lysen ‘6829 further teaches wherein the at least two sensors are arranged outside an inner bearing ring and an outer bearing ring, and the transfer function is indicative of dynamic properties of the inner and outer bearing rings (column 17 lines 49-61: there are two sensors which measure the vibration at different locations and filters can pick out properties of the inner and outer rings, Fig. 2 vibration transducers – 62: sensors are arranged outside of the inner and outer bearing rings).  

Regarding claim 4,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 1.  
Lysen ‘6829 does not explicitly teach wherein the step of determining the transfer function further includes using an impulse hammer having a force sensor for recording a signal and using the sensors.  
Lysen ‘3837 does teach wherein the step of determining the transfer function further includes using an impulse hammer having a force sensor for recording a signal and using the sensors (Column 6 lines 22-30: the transfer function is determined using a is a ‘striking’ test using to transducers/sensors).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Lysen ‘6829 with the teachings of Lysen ‘3837.  One would have added to the measurement of vibrations near the bearings of Lysen ‘6829 the use of an impulse hammer of Lysen ‘3837.  The motivation would have been to provide a precisely known impulse input in order to determine a vibration response so as to determine an accurate transfer function between the two signals.  

Regarding claim 5,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 1.  
Lysen ‘6829 does not explicitly teach wherein the step of determining the transfer function further includes using a vibration exciter having a force sensor for recording a signal and using the sensors.  
Lysen ‘3837 teaches wherein the step of determining the transfer function further includes using a vibration exciter having a force sensor for recording a signal and using the sensors (column 6 lines 22-30: transfer function determined by a ‘pulse like manner’ exciter and having a second transducer).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Lysen ‘6829 with the teachings of Lysen ‘3837.  One would have added to the measurement of vibrations near the bearings of Lysen ‘6829 the use of a vibration exciter of Lysen ‘3837.  The motivation would have been to accurately determine a transfer function between the forces on the bearings and the vibrations the sensors detect.  

Regarding claim 6,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 4.  
Lysen ‘6829 further teaches further including the step of determining an excitation spectrum from the signal of the force sensor of the impulse hammer using Fast Fourier Transformation (column 2 lines 31-34: excitation spectrum is obtained by applying a fft to the input signal).  

Regarding claim 7,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 1.  
 Lysen ‘6829 further teaches further including the step of determining a response spectrum from each of the signals of the sensors (Fig. 5 shows a frequency response/spectrum obtained from an acceleration sensor).  

Regarding claim 8,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 1.  
Lysen ‘6829 further teaches wherein the sensors for measurement are acceleration sensors and further including the step of measuring the acceleration in the form of an acceleration signal via the acceleration sensors (column 10 lines 26-28: acceleration sensors are used to acquire the acceleration signal).  

Regarding claim 9,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 8.  
 Lysen ‘6829 further teaches further including the step of determining a frequency spectrum of the acceleration signal (Fig. 5 shows a frequency response/spectrum obtained from an acceleration sensor).  

Regarding claim 10,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 9.  
Lysen ‘6829 further teaches further including the step of determining frequency spectra of the acceleration signal at fixed intervals (column 5 lines 14-16: the analysis can be carried out at repetitive intervals).  

Regarding claim 11,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 9.  
Lysen ‘6829 further teaches further including the step of determining a sum level from a force spectrum (forces are vectors and so vector addition of the component forces gives the total force acting on the bearing), wherein the force spectrum is determined as a quotient of the frequency spectrum of the acceleration signal and the transfer function (column 10 lines 24-28: sentence establishes that transfer function has unit of [(m/s^2)/N] and thus converts between accelerations and forces, i.e. (frequency spectrum)/(transfer function)[m/s^2]/[(m/s^2)/N ]=[N]).  

Regarding claim 19,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 11.  
Lysen ‘6829 further teaches wherein the calculation of the remaining service life is carried out continuously (column 2 lines 45-48: continuous operation for manufacturing, column 5 lines 1 line 66- column 2 line 2: for determining damage/remaining service life).  

Regarding claim 20,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 11.
 Lysen ‘6829 further teaches wherein a warning is output when a lower limit value of the remaining service life is reached (column 11 lines 49-52: alarms can be triggered when a measure of damage has been exceeded (or equivalently when the remaining service life has fallen below a limit)).  

Regarding claim 21,  Lysen ‘6829 teaches … , the device comprising: at least two sensors arranged in a region of the rolling bearing (Fig. 8 two sensors - 206 and 208), the at least two sensors configured and arranged to record measurements in the region around the bearing (Fig. 8 two sensors - 206 and 208, column 17 lines 49-51: two sensors near the bearing).  
Lysen ‘6829 does not explicitly teach device for monitoring the service life of an installed rolling bearing, … , and wherein a remaining service life is calculated using at least one transfer function and the measurements of the at least two sensors.  
Lysen ‘3837 teaches device for monitoring the service life of an installed rolling bearing (Column 5 lines 27-29: a transfer function is used to determine the damage to the bearings, Column 9 lines 34-45: it is possible to extrapolate a bearing failure time (i.e. a remaining service life)), … , and wherein a remaining service life is calculated using at least one transfer function and the measurements of the at least two sensors (Column 5 lines 27-29: a transfer function is used to determine the damage to the bearings, Column 9 lines 34-45: it is possible to extrapolate a bearing failure time (i.e. a remaining service life)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen ‘6829 with the teachings of Lysen ‘3837.  One would have added to the measurement of vibrations near the bearings of Lysen ‘6829 the transfer function and dynamic load determination of Lysen ‘3837.  The motivation would have been that since the loads (largely due to vibration) do damage to the bearings there would be an expectation of a relation between the vibrations and the remaining service life of the bearings.  


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysen US 6526829 B1 (Lysen '6829) in view of Lysen US 6553837 B1 (Lysen '3837) in further view of Miyagawa US 6676297 B1 (Miyagawa). 

Regarding claim 3,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 2.  
Neither Lysen ‘6829 nor Lysen ‘3837 teaches wherein the at least two sensors are further arranged on a bearing shield and the transfer function is indicative of dynamic properties of the bearing shield.  
Miyagawa further teaches wherein the at least two sensors are further arranged on a bearing shield and the transfer function is indicative of dynamic properties of the bearing shield (Fig. 1 sensor 15 is positioned so as to be able to detect vibrations from the bearing seal/shield 13, column 9 lines 58-66: transfer function is determined by using a hammer and measuring the resulting and measuring with the acceleration sensor).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Lysen ‘6829 in view of Lysen ‘3837 with the teachings of Miyagawa.  One would have added to the measurement of vibrations near the bearings and the use of a transfer function with dynamic load determination of Lysen ‘6829 in view of Lysen ‘3837 the determination of the dynamic properties of the bearing shield of Miyagawa.  The motivation would have been to get the sensors located close to the bearings without having them pick up vibrations from other moving components.  


Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysen US 6526829 B1 (Lysen '6829) in view of Lysen US 6553837 B1 (Lysen '3837) in further view of Rhodes US 5952587 A (Rhodes). 

Regarding claim 12,  Lysen ‘6829 in view of Lysen ‘3837 teaches the method according to claim 1.  
Neither Lysen ‘6829 nor Lysen ‘3837 teach wherein the at least two sensors each have a measuring arrangement with several strain gauges, and each measuring arrangement is configured and arranged to measure the force in the region of the rolling bearing.  
Rhodes teaches wherein the at least two sensors each have a measuring arrangement with several strain gauges, and each measuring arrangement is configured and arranged to measure the force in the region of the rolling bearing (column 6 lines 1-6: strain gauges are placed near the bearings).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Lysen ‘6829 in view of Lysen ‘3837 with the teachings of Rhodes.  One would have added to the measurement of vibrations near the bearings of Lysen ‘6829 the use of strain gauges of Rhodes.  The motivation would have been to enable measurements of the strain while not being sensitive to temperature variations.  

Regarding claim 13,  Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes teaches the method according to claim 12.  
Neither Lysen ‘6829 nor Lysen ‘3837 teach wherein each measuring arrangement has a Wheatstone measuring bridge for each spatial direction and absorbs forces in all three spatial directions.  
Rhodes further teaches wherein each measuring arrangement has a Wheatstone measuring bridge for each spatial direction and absorbs forces in all three spatial directions (Fig. 6 resistors R1 and R2 and R3 with 44 are in a Wheatstone bridge configuration, column 6 lines 54-67: multiple sensing units will absorb forces from multiple directions).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes with the further teachings of Rhodes.  One would have added to the measurement of vibrations near the bearings with strain gauges of Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes with the further teachings of Rhodes of the use of a bridge configuration for the strain sensors.  The motivation would have been to enable more accurate measurements of the strain.  

Regarding claim 14,  Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes teaches the method according to claim 12.  
Neither Lysen ‘6829 nor Lysen ‘3837 teach further including the step of carrying out a calibration for static loads and the dynamic loads up to a limit frequency with a clamping device.  
Rhodes further teaches further including the step of carrying out a calibration for static loads and the dynamic loads up to a limit frequency with a clamping device (column 7 lines 50-52: there is a calibration procedure, column 9 lines 14-17: the data is cyclical and so the system would have to be calibrated with dynamic loads as well as static loads).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes with the further teachings of Rhodes.  One would have added to the measurement of vibrations near the bearings with strain gauges of Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes the further teachings of Rhodes of the calibration of static and dynamic loads.  The motivation would have been to get a more accurate determination of measured values.  

Regarding claim 15,  Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes teaches the method according to claim 14.  
Neither Lysen ‘6829 nor Lysen ‘3837 teach wherein a frequency spectrum of a force signal is determined.  
Rhodes further teaches wherein a frequency spectrum of a force signal is determined (column 9 lines 35-40: there is a frequency spectrum/waveform of a force signal/load).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes with the further teachings of Rhodes.  One would have added to the measurement of vibrations near the bearings with strain gauges of Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes the further teachings of Rhodes of the use of a frequency spectrum of a force signal.  

Regarding claim 16,  Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes teaches the method according to claim 15.  
Lysen ‘6829 further teaches further including the step of determining frequency spectra of the force signal at fixed intervals.  (column 5 lines 14-16: the analysis can be carried out at repetitive intervals).  

Regarding claim 17,  Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes teaches the method according to claim 16.  
Lysen ‘6829 further teaches further including the step of determining a sum level from a force spectrum (forces are vectors and so vector addition of the component forces gives the total force acting on the bearing), wherein the force spectrum is determined as quotients of the frequency spectrum of the force signal and the transfer function (column 10 lines 24-28: sentence establishes that transfer function has unit of [(m/s^2)/N] and thus converts between accelerations and forces, (frequency spectrum)/(transfer function)[m/s^2]/[(m/s^2)/N ]=[N]).  

Regarding claim 18,  Lysen ‘6829 in view of Lysen ‘3837 in further view of Rhodes teaches the method according to claim 17.  
Lysen ‘6829 further teaches further including the step of summing loads from the static loads and the sum level of the force spectrum (column 10 lines 32-35: there’s a dynamic model for determining the transfer function (and dynamic models incorporate static loads as well as forces)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 112098090 A (Bai Z) is concerned with predicting and updating the remaining service life of bearings 
WO 2017145222 A1 (AKI MASAHIKO) has to do with diagnosing deterioration of a bearing by comparing vibration measurements to values in a database

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868